Title: From George Washington to Timothy Pickering, 13 May 1781
From: Washington, George
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters New Windsor May 13th 1781
                        
                        The quantity of salted provision in the western part of Connecticut, being by your representation much less
                            than was expected, it will certainly be expedient to bring forward that from Hartford, by the hired Teams, which you will
                            be pleased to order accordingly. I am &c.

                    